Citation Nr: 0634891	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  91-11 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for psychiatric disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, attorney at law


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
February 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
the Commonwealth of Puerto Rico.

These issues were previously before the Board, and 
adjudicated in a June 2000 decision.  In that decision, the 
Board denied both issues on the merits.  The veteran appealed 
the decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2001 Order, the Court 
vacated the Board's June 2000 decision, and remanded these 
matters to the Board so that the Board could provide adequate 
reasons and bases with respect to VA's compliance with the 
Veterans Claims Assistance Act of 2000. 

After undertaking additional evidentiary development, in July 
2003, the Board remanded these issues for consideration by 
the originating agency of the evidence obtained.  The 
originating agency issued a supplemental statement of the 
case (SSOC), which continued the previous denials.  In 
October 2005, the Board again remanded these issues for 
additional evidentiary development, to include a VA 
examination.  For reasons that will be addressed in detail 
below, this development was not completed.  This case has 
since been returned to the Board for further appellate 
action.


FINDING OF FACT

The veteran failed, without good cause, to report for or to 
undergo a VA examination which was deemed necessary to 
evaluate his psychiatric disorder and employability.




CONCLUSIONS OF LAW

1.  A disability rating higher than 50 percent for 
psychiatric disability is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.132, Diagnostic Code 9205 (1996); 
38 C.F.R. §§ 3.655, 4.130, Diagnostic Code 9205 (2006).

2.  The total rating based on individual unemployability due 
to service-connected disabilities is not warranted. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 3.655, 4.16 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran is seeking an increased disability rating for his 
service-connected psychiatric disorder.  He is also seeking a 
TDIU.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2005), and the pertinent 
implementing regulation, codified at 38 C.F.R. § 3.159 
(2006), are not applicable to the veteran's claim.  In 
Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay 
v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en banc), the 
Court held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in the matter.  The Board finds that 
such is the case as to the issue here on appeal.  As 
explained below, these issues are being denied due to the 
appellant's failure to report for a scheduled VA examination.  
Therefore, based on the Court's decision in Manning, the 
Board concludes that the appellant's claims are not subject 
to the provisions of the VCAA.  

Legal Criteria

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken as set out in the following paragraph.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms examination and reexamination include periods of 
hospital observation when required by VA.  38 C.F.R. § 
3.655(a).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).

Analysis

The veteran was awarded service connection for an acquired 
psychiatric disability in July 1954.  With the exception of a 
temporary total rating in 1988, a 50 percent disability 
rating has been in effect since December 7, 1964.  This 
appeal arises from a June 1989 claim for an increased rating.  
As noted in the Introduction, this appeal was perfected in 
September 1990 and has been the subject of several Board 
remands, and a June 2000 denial on the merits.  

Since the Court's March 2001 Order, the veteran has been 
afforded multiple opportunities to report for current VA 
examinations.  In response to the October 2005 Board remand, 
he was scheduled for an examination in January 2006, and he 
failed to report.  The originating agency sent a letter to 
the veteran's attorney in February 2006, notifying him that 
the veteran had failed to report, and inviting him to submit 
additional evidence.  In response, the attorney sent a letter 
dated March 7, 2006, requesting that the veteran's 
examination be rescheduled.  The attorney explained that the 
veteran had not received notice of the examination.  Another 
examination was scheduled in April 2006, and the veteran 
failed to report for that examination as well.  Neither the 
veteran nor his attorney has provided any reason for the 
veteran's second failure to report.  A letter from the 
veteran's wife received in June 2006 simply states that they 
wish to continue the appeal, and that she finds it difficult 
to discuss the appeal with the veteran due to his emotional 
state.  

Based on a review of the evidence of record, and 
communications from the veteran and his attorney, the Board 
concludes that entitlement to a rating higher than 50 percent 
for PTSD cannot be established based solely on the evidence 
currently of record, and that a denial of the claim based on 
the veteran's repeated failure to report for VA examination 
is in order.  See 38 C.F.R. § 3.655.

As discussed in the October 2005 remand, there is evidence of 
record indicating that, in addition to the veteran's service-
connected psychiatric disorder, the veteran also has a 
diagnosis of Alzheimer's.  However, this condition was not 
discussed or even noted on the most recent June 2004 VA 
examination.  Other medical records show a diagnosis of 
borderline personality disorder.  Personality disorders are 
considered to be congenital or developmental disabilities for 
which service connection may not be granted.  See 38 C.F.R. § 
3.303, 4.9, 4.127 (2006).  Based on such findings, the Board 
concluded that there was insufficient evidence of record by 
which the Board could determine the impact of the veteran's 
non-service-connected conditions on his social and 
occupational functioning, or apportion the veteran's mental 
symptomatology between his service-connected and non-service-
connected disorders.  This is significant because, although 
the Board may compensate the veteran only for service-
connected disability, the Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so.  
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per 
curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 
(1996). 

Moreover, VA's duty to assist the veteran includes obtaining 
a thorough and contemporaneous evaluation where necessary to 
reach a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) [where record does not adequately 
reveal current state of claimant's disability, fulfillment of 
duty to assist requires contemporaneous medical examination, 
particularly if there is no additional medical evidence which 
adequately addresses the level of impairment since previous 
examination].  

While the Board acknowledges that the record contains some 
evidence that is arguably in the veteran's favor, the 
evidence on balance does not indicate that the veteran has 
the degree of symptomatology required for a higher rating, 
and that such symptomatology is primarily attributable to his 
service-connected disability.  For example, a July 2000 VA 
examination report shows a Global Assessment of Functioning 
(GAF) score of 45.  GAF scores are a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  However, in 
addition to the service-connected diagnosis, the July 2000 
report also contains a diagnosis of a personality disorder.  
There is no attempt to apportion the veteran's symptoms 
between the service-connected and non-service-connected 
disorders.  

By contrast, the most recent, December 2004, VA examination 
does not discuss either a personality disorder or 
Alzheimer's, leaving the impression that only the service-
connected condition is being evaluated.  However, that report 
shows relatively moderate symptomatology, and includes a GAF 
score of 60.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.  See 
also 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].  In the Board's 
view, even if the claim were considered on the merits, the 
evidence simply does not support a higher rating.  Additional 
evidentiary development is necessary to establish the 
veteran's entitlement to a higher rating.

The veteran's attorney apparently agrees with the Board's 
assessment with respect to the need for additional 
evaluation.  In a March 2006 letter, the attorney 
specifically requested that the examination be rescheduled.  

In sum, based on the inadequate state of the evidence of 
record with respect to the veteran's acquired psychiatric 
disorder, the Board concludes that entitlement to the benefit 
sought cannot be established without a current VA 
examination.  Such an examination is therefore necessary.  

VA regulations provide that, where there is a claim for 
increase, but medical evidence accompanying the claim is not 
adequate for rating purposes, a VA examination will be 
authorized, and individuals for whom an examination has been 
scheduled are required to report for the examination.  
38 C.F.R. § 3.326(a) (2006).  Moreover, in Shoffner v. 
Principi, 16 Vet. App. 208 (2002), the Court held that the 
language of 38 C.F.R. § 3.304(c) gives VA the discretion to 
determine how much development is necessary, citing 38 C.F.R. 
§ 3.304(c).

In this case, the veteran has repeatedly failed to report for 
scheduled examinations, and he has submitted no other 
evidence that would be an adequate substitute for the 
scheduled examination.  Moreover, the veteran has presented 
no good cause for his failure to report for the examination 
scheduled in connection with his claim.  Cf. Hyson v. Brown, 
5 Vet. App. 262, 265 (1993).  The veteran was hospitalized 
from December 21 to December 23, 2005, for heart problems; 
however, his first scheduled examination was in January 2006.  
The veteran has not offered any explanation as to why he was 
unable to attend that examination, nor has he offered any 
explanation with respect to the April 2006 examination.  The 
Court has stated "[t]he duty to assist is not always a one-
way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  It is the responsibility of veterans to cooperate 
with VA.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); 
Olson v. Principi, 3 Vet. App. 480, 483 (1992).

It does not appear that the veteran's address has changed 
during the period on appeal.  In any event, the Court has 
held that "it is the burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on the part of the VA to turn up heaven and earth 
to find him."  Hyson, 5 Vet. App. 262.

The Board notes that the veteran's TDIU claim is based 
primarily on his service connected psychiatric disorder.  His 
only other service-connected disability (schistosomiasis) is 
rated at 10 percent.  Indeed, a claim for a TDIU rating, 
where service connection has previously been established for 
the underlying condition or conditions, shares the essential 
characteristics of a claim for an increased rating.  Suttman 
v. Brown, 5 Vet. App. 127 (1993).  Accordingly, a failure to 
report for a VA examination is properly dealt with under 
38 C.F.R. § 3.655 (b) by denial of the claim rather than 
deciding the claim on the merits, based on the evidence of 
record.  

As entitlement to a rating higher than 50 percent for PTSD, 
and entitlement to a TDIU rating cannot be established based 
solely on the evidence currently of record, and as the 
veteran has repeatedly failed to report for VA examination, a 
denial of both claims is in order.  See 38 C.F.R. § 3.655.  

The Board acknowledges that it has decided the present appeal 
on a different legal basis than that applied by the 
originating agency, which denied the increased rating based 
on the substantive merits of the claim, not on the basis of 
the veteran's failure to report for VA examination.  When the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, the Court has specifically held that the Board 
cannot apply 38 C.F.R. § 3.655 when the record reflects that 
the veteran has not been provided with notice of the 
regulation.  See Marsh v. West, 11 Vet. App. 468 (1998). 

With respect to this case, the Board concludes that the 
veteran has not been prejudiced by the denial of his appeal.  
The RO informed the veteran, in the March 2006 SSOC, of the 
consequences of failing to report for scheduled VA 
examinations.  Indeed, the veteran was specifically provided 
with the language of 38 C.F.R. § 3.655, and he was informed 
that his claim could be denied if he did not comply with 
efforts to obtain an examination.  Because he was given 
proper notice and the opportunity to respond, the Board's 
action on his failure to provide evidence requested on his 
claims is not prejudicial.  


ORDER

A rating higher than 50 percent for a psychiatric disability 
is denied.

A total disability rating based on individual unemployability 
due to service connected disabilities is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


